Case 8:20-cv-02453-VMC-AAS Document 5 Filed 10/27/20 Page 1 of 8 PageID <pageID>




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

  MIKE BRINKMAN,

         Plaintiff,

  v.                                                               Case No: 8:20-cv-2453-T-33AAS

  EQUIFAX INFORMATION SERVICES
  LLC and ACCOUNT RESOLUTION
  SERVICES, LLC,

         Defendants.


                                     RELATED CASE ORDER
                                    AND TRACK TWO NOTICE
         It is hereby ORDERED that, no later than fourteen days from the date of this Order,

  counsel and any pro se party shall comply with Local Rule 1.04(d), and shall file and serve a

  certification as to whether the instant action should be designated as a similar or successive case

  pursuant to Local Rule 1.04(a) or (b). The parties shall utilize the attached form Notice of Pendency

  of Other Actions.

         It is FURTHER ORDERED that, in accordance with Local Rule 3.05, this action is

  designated a Track Two case. With the exception of certain types of cases (such as FLSA, ADA,

  ERISA, TCPA, and FDCPA, in which a separate scheduling order is filed prior to the Case

  Management Hearing), as soon as a responsive pleading is filed, this case will be set for a Case

  Management Hearing. Lead Counsel for all parties will be required to appear in person at the

  Case Management Hearing. Requests for telephonic appearance at the Case Management Hearing

  will not be considered absent extraordinary circumstances.

         Prior to the Case Management Hearing, Counsel are directed to meet and confer, in person
Case 8:20-cv-02453-VMC-AAS Document 5 Filed 10/27/20 Page 2 of 8 PageID <pageID>




  or by telephone, to complete the Court's Case Management Report. The parties shall utilize the

  Case Management Report form located at the Court’s website www.flmd.uscourts.gov under

  “District Judges” and under assigned Judge Virginia M. Hernandez Covington, United States

  District Judge. Counsel shall bring this completed form to the Case Management Hearing. In

  addition, two days prior to the Case Management Hearing, Counsel shall file a Notice advising the

  Court of the parties' recommendations, agreed to or otherwise, concerning the deadlines normally

  included in the Court's Case Management and Scheduling Order.

         At the Case Management Hearing, Counsel should be prepared to familiarize the Court

  with the facts of the case and the parties’ respective positions. Furthermore, Counsel should be

  prepared to inform the Court of their choice of a mediator and whether they will consent to

  disposition of the case by the assigned Magistrate Judge.

         Please Note:    This is a new form that the parties are required to use.           Unless

  otherwise ordered by the Court, a party may not seek discovery from any source before the

  meeting. Fed. R. Civ. P. 26 (d); Local Rule 3.05(c)(2)(B). Plaintiff is responsible for serving a

  copy of this notice and order with attachments upon each party no later than seven days after

  appearance of the party.

         DONE AND ORDERED at Tampa, Florida, this 27th day of October, 2020.




  Attachments:
        Notice of Pendency of Other Actions [mandatory form]
        Magistrate Judge Consent / Letter to Counsel
        Magistrate Judge Consent Form / Entire Case
        Magistrate Judge Consent / Specified Motions
Case 8:20-cv-02453-VMC-AAS Document 5 Filed 10/27/20 Page 3 of 8 PageID <pageID>




  Web Case Management Form: www.flmd.uscourts.gov [mandatory form]
Case 8:20-cv-02453-VMC-AAS Document 5 Filed 10/27/20 Page 4 of 8 PageID <pageID>




                              UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                           TAMPA DIVISION

  MIKE BRINKMAN,

           Plaintiff,

  v.                                                                 Case No: 8:20-cv-2453-T-33AAS

  EQUIFAX INFORMATION SERVICES
  LLC and ACCOUNT RESOLUTION
  SERVICES, LLC,

        Defendants.
  ______________________________________

                          NOTICE OF PENDENCY OF OTHER ACTIONS

           In accordance with Local Rule 1.04(d), I certify that the instant action:

  _____ IS                related to pending or closed civil or criminal case(s) previously filed in this
                          Court, or any other Federal or State court, or administrative agency as
                          indicated below:
                          _______________________________________________________
                          _______________________________________________________
                          _______________________________________________________
                          _______________________________________________________

  _____ IS NOT            related to any pending or closed civil or criminal case filed with this Court,
                          or any other Federal or State court, or administrative agency.

         I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER ACTIONS
  upon each party no later than fourteen days after appearance of the party.


  Dated:



  _____________________________
  Counsel of Record or Pro Se Party
     [Address and Telephone]
Case 8:20-cv-02453-VMC-AAS Document 5 Filed 10/27/20 Page 5 of 8 PageID <pageID>
Case 8:20-cv-02453-VMC-AAS Document 5 Filed 10/27/20 Page 6 of 8 PageID <pageID>




                                           UNITED STATES DISTRICT COURT
                                            MIDDLE DISTRICT OF FLORIDA
                                                  TAMPA DIVISION

  MIKE BRINKMAN,

           Plaintiff,

  v.                                                                              Case No: 8:20-cv-2453-T-33AAS

  EQUIFAX INFORMATION SERVICES
  LLC and ACCOUNT RESOLUTION
  SERVICES, LLC,

           Defendants.


   NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

            Notice of a magistrate judge's availability. A United States magistrate judge of this court is available to conduct
  all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
  may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate
  judge may exercise this authority only if all parties voluntarily consent.

           You may consent to have your case referred to a magistrate judge, or you may withhold your consent without
  adverse substantive consequences. The name of any party withholding consent will not be revealed to any judge who may
  otherwise be involved with your case,

           Consent to a magistrate judge's authority. The following parties consent to have a United States magistrate judge
  conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.

  Printed names of parties and attorneys               Signatures of parties or attorneys                      Dates




                                                     REFERENCE ORDER
           IT IS ORDERED that this case be referred to a UNITED STATES MAGISTRATE JUDGE for all further
  proceedings and order the entry of a final judgment in accordance with 28 U.S.C. 636(c), Fed. R. Civ. P. 73.



                  DATE                                                                  VIRGINIA M. HERNANDEZ
  COVINGTON
                                                                              UNITED STATES DISTRICT JUDGE
Case 8:20-cv-02453-VMC-AAS Document 5 Filed 10/27/20 Page 7 of 8 PageID <pageID>



  NOTE:   RETURN THIS FORM TO THE CLERK OF COURT ONLY IF YOU ARE CONSENTING TO THE EXERCISE OF JURISDICTION
          BY A UNITED STATES MAGISTRATE JUDGE. DO NOT RETURN THIS FORM TO A JUDGE.
     Case 8:20-cv-02453-VMC-AAS Document 5 Filed 10/27/20 Page 8 of 8 PageID <pageID>

                                          UNITED STATES DISTRICT COURT
                                           MIDDLE DISTRICT OF FLORIDA
                                                 TAMPA DIVISION

MIKE BRINKMAN,

        Plaintiff,

v.                                                                 Case No: 8:20-cv-2453-T-33AAS

EQUIFAX INFORMATION SERVICES LLC and
ACCOUNT RESOLUTION SERVICES, LLC,

        Defendants.


     NOTICE, CONSENT, AND REFERENCE OF A DISPOSITIVE MOTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge's availability. A United States magistrate judge of this court is available to conduct
all proceedings and enter a final order dispositive of each motion. A magistrate judge may exercise this authority only if
all parties voluntarily consent.

        You may consent to have motions referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may
otherwise be involved with your case.

          Consent to a magistrate judge's consideration of a dispositive motion. The following parties consent to have a
United States magistrate judge conduct any and all proceedings and enter a final order as to each motion identified below
(identify each motion by document number and title).

        MOTION(S)                  _____________________________________________

                                   _____________________________________________

Printed names of parties and attorneys                   Signature of parties or attorneys               Date




                                                  REFERENCE ORDER

        IT IS ORDERED: The motions are referred to the United States magistrate judge to conduct all proceedings
and enter a final order on the motions identified above in accordance with 28 U.S.C. ' 636(c).


___________________                                                    __________________________________________
          Date                                                          VIRGINIA M. HERNANDEZ COVINGTON
                                                                          UNITED STATES DISTRICT JUDGE
NOTE:     RETURN THIS FORM TO THE CLERK OF COURT ONLY IF YOU ARE CONSENTING TO THE EXERCISE OF JURISDICTION
          BY A UNITED STATES MAGISTRATE JUDGE. DO NOT RETURN THIS FORM TO A JUDGE.
